United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3706
                        ___________________________

                                    Haley Wheeler

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                              Submitted: July 16, 2014
                                Filed: July 18, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Haley Wheeler appeals the dismissal of her Federal Tort Claims Act (FTCA)
claim for lack of subject matter jurisdiction. The district court1 held that Wheeler

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
failed to exhaust her administrative remedies, as required by 28 U.S.C. § 2675(a).
The United States Army, the relevant agency, never received an administrative claim
from her. Wheeler argues that the evidence was sufficient to prove the Army received
her claim and that the court did not fully develop the record.

       This court reviews factual jurisdiction attacks for clear error. See Bellecourt
v. United States, 994 F.2d 427, 430 (8th Cir. 1993). The district court’s findings are
not clearly erroneous. See United States v. Black Bear, 542 F.3d 249, 252 (8th Cir.
2008) (under clear-error review, court may reverse only if it has definite and firm
conviction that district court was mistaken). Army claims-processors attested that the
Army did not receive an administrative claim from Wheeler. The court reasonably
concluded that Wheeler’s evidence—including a telefax-report sheet reflecting that
a claim telefaxed to a particular number had been “completed”—left unresolved too
many variables as to actual receipt by the proper party. See Bellecourt, 994 F.2d at
430 (presentment of administrative claim is jurisdictional and must be pleaded and
proven by FTCA claimant; FTCA conditions will be narrowly construed); Bailey v.
United States, 642 F.2d 344, 347 (9th Cir. 1981) (mailing FTCA claim to agency by
regular mail, rather than certified or registered mail, did not prove receipt). Wheeler
had the burden to prove the Army received her claim and absent such proof, the court
lacked jurisdiction. See Mader v. United States, 654 F.3d 794, 807 (8th Cir. 2011)
(en banc). The district court did not err by ruling on the evidence before it. See
Flores v. United States, 689 F.3d 894, 900 (8th Cir. 2012) (to extent district court
must resolve factual disputes to determine jurisdiction, court is free to weigh evidence
and satisfy itself as to its power to hear case).

      The judgment is affirmed.
                     ______________________________




                                          -2-